                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


JEREMY JOSEPH STROHMEYER,            )              3:14-cv-00661-RCJ-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              March 31, 2020
K. BELANGER, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion for Extension of Time to File Dispositive Motions
(ECF No. 281).

       Good cause appearing, Defendants’ Motion for Extension of Time to File Dispositive
Motions (ECF No. 281) is GRANTED. The last day to file dispositive motions is extended to and
including Monday, May 4, 2020.

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK
                                           By:         /s/______________________
                                                  Deputy Clerk
